Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejections are withdrawn in light of terminal disclaimer (TD) filed and approved on 11/15/2021.

Response to Arguments
3.	Applicant's arguments filed on 11/15/2021 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS as below.
4.	Regarding Independent Claims 21, and 26: The applicant argues that Benco fails to disclose: “retriev (es), from a database accessible to a user of the first UE, information associated with a record, in the database, that includes the first identifier” provided by the “first UE” in the “call setup request” (REMARKS Page 12 of 19)
In response, the examiner points out that Benco discloses through Abstract, databases/ALI database, paragraphs, [0005], [0009], Fig. 4, [0015], [0037] Automatic Location Identifier (ALI) database 164.  Benco further discloses through Abstract about call setup request, geographical location (information), database etc.  The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a. Benco, Abstract, paragraphs [0004]-[0010], [0023], and Fig. 4 [0015] suggest adding or updating information. Abstract: Call Setup, Figs. 2-3, [0013]-[0014], [0027], [0032], Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134. The subject matter of claim 1 relates to a call setup where geographical location information is retrieved and added to a call setup request)
5.	Regarding Independent Claims 31 and 36, It appears that the applicant is arguing on anticipation and that Benco does not disclose “a first record including an identifier identifying a first UE that has no capability to operate in the wireless public telecommunications network” (Benco discloses through Fig. 1, paragraph [0021] about Public Switch Telephone Network (PSTN) 150, VoIP terminal / UE 120, first record is being interpreted as DB1) and “an association between the first record and a second record associated with the second UE.” (Benco explicitly discloses through Fig. 1, paragraphs [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246.  DB1 and DB2 are being interpreted as a first record and a second record).  Thus, all the elements are being disclosed throughout the reference. (REMARKS, Page 15 of 19, and Page 18 of 19)
6.	Regarding Dependent Claims 24 and 29, It appears that the applicant is arguing that claims 24 and 29 do not recite two database, and reference says nothing about any “association between” records in databases 144 and 146.  (REMARKS, Page 19 of 19)
	In response, the examiner points out as explained above that Benco explicitly disclose about Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246 through paragraphs [0021]-[0024]. DB1 and DB2 are being interpreted as a first record and a second record.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 21, 23-26, 28-32, 35-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benco et al., (Pub. No.: US 2006/0293024 A1).

Claims 1-20. (Cancelled). 
 
Regarding Claim 21,	 Benco discloses a call setup method performed by a communication node (Benco, Fig. 1, [0026], and [0032], Base Station 210 is being interpreted as communication node) communicatively coupled to a Wireless Local Area Network (WLAN), the method comprising: (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN, Fig. 3, VoIP Terminal 120, Fig. 3, [0036] illustrates emergency call setup, emergency call setup request message 130, Figs. 1-4, [0021] Fig. 1 shows an IP-based communication system 100, including an IP network 110 operatively coupled with a voice-over-IP (VoIP) service provider 140, and a GPS enabled VoIP terminal 120 operatively connected to the IP network 110, Paragraph [0004] WiFi networks which is being interpreted as WLAN, Abstract: Call Setup, Figs. 2-3, [0013]-[0014], [0027, [0032], Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134.  Fig. 4, The subject matter of claim 1 relates to a call setup where geographical location information is retrieved and added to a call setup request)
receiving, from a first User Equipment (UE) (Benco, Figs. 1 and 3, [0021] and [0036], Fig. 1 VoIP terminal 120) via the WLAN (Benco, paragraph [0004] Wi-Fi network is WLAN), a call setup (Benco, Abstract Call setup) request a first identifier identifying the first UE (Benco, Fig. 1 VoIP terminal 120), and geographical location information representing the geographical location of the first UE (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121); retrieving, from a database accessible to a user of the first UE, information associated with a record, in the database (Benco, Abstract, databases/ALI database, paragraphs, [0005], [0009], Fig. 4, [0015], [0037] Automatic Location Identifier (ALI) database 164) that includes the first identifier; (Benco, Abstract, Abstract discloses about call setup request, geographical location (information), database etc.  The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a)
adding the retrieved information to the call setup request; and (Benco, Abstract, [0004]-[0010], [0023], and Fig. 4 [0015] suggest adding or updating information)
 forwarding the call setup request with the added information to a communication network associated with a destination of the call. (Benco, Fig. 2, [0013] forwarding a 911 call setup request message, [0021], [0035], The paragraphs [0002]-[0004], and [0030] disclose about transfer of information.  Abstract, [0006]-[0010], Call setup, Fig. 2, [0013] forwarding 911 call setup request message, Fig. 3, [0014], [0026], and [0036] SIP INVITE request emergency call setup request)
 
Regarding Claim 23,	 Benco discloses the method of claim 21, wherein: 
the first UE has the capability to operate in a wireless public telecommunication network; the user-accessible database includes a first record including the first identifier identifying the first UE; and   the information added to the call setup request is retrieved from the first record. (Benco, Fig. 1, [0021] Public Switch Telephone network (PSTN) 140, The service provider 140 is operatively connected to public switch telephone network (PSTN) 150, wherein telephone service is rendered to the terminal 120 by the service provider 140 for originating and/or receiving calls to or from telephones via the PSTN 150 (conventional wire-line telephones and/or wireless phones), and/or with other phones through the IP network 110, [0003]-[0004] WiFi network is being equated as WLAN)
 
Regarding Claim 24, Benco discloses the method of claim 21, wherein: 
the first UE has no capability to operate in a wireless public telecommunication network; the user-accessible database includes: (Benco, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150, VoIP terminal /UE 120)
a first record including the first identifier identifying the first UE, (Benco, Fig. 1, [0027], Fig. 1 illustrates various databases [ALI] 164, 174, DB1 144, and also DB1 244)
a second record including a second identifier identifying a second UE that has the capability to operate in the wireless public telecommunication network, and (Benco, Fig. 1, [0027], Fig. 1 illustrates various databases [ALI] 164, 174, DB1 144, DB2 146, and also DB1 244 and DB2 246, Fig. 1, [0021] PSTN 150)
an association between the first record and the second record; and (Benco, Fig. 1, The databases 144 and 146 be separately maintained or be integrated)
the information added to the call setup request is retrieved from the second record. (Benco, Fig. 1, [0027] The database DB2 146, Fig. 3, [0036] Call Setup)
 
Regarding Claim 25,	 Benco discloses the method of claim 24, wherein: 
the method further comprises determining, based on the second record, that user is authorized to use operator services for the first UE; and (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246.  The Public Switch Telephone Network (PSTN) 150 owned by service provider or operator, Fig. 3, [0036] Call Setup)
(Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246.  The Public Switch Telephone Network (PSTN) 150 owned by service provider or operator, Fig. 3, [0036] Call Setup)
  
Regarding Claim 26,	 Benco discloses a communication node (Benco, Fig. 1, [0026, and [0032], Base Station 210 is being interpreted as communication node) communicatively coupled to a Wireless Local Area Network (WLAN), the communication node comprising: (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN
at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, configure the communication node to: (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 124, user interface 124, allowing a user to interface with the VoIP terminal 120 for telecommunication and other services)
receive, from a first User Equipment (UE) via the WLAN, a call setup request a first identifier identifying the first UE, and (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN, Fig. 3, and [0036] Call setup)
(Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)
retrieve, from a database accessible to a user of the first UE, information associated with a record, in the database, that includes the first identifier; (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
add the retrieved information to the call setup request; and (Benco, Fig. 3, [0036] Call setup)
forward the call setup request with the added information to a communication network associated with a destination of the call. (Benco, Fig. 3, [0036] Call setup)

 Regarding Claim 28,	 Benco discloses the communication node of claim 26 (Benco, Fig. 1, [0026, and [0032], Base Station 210 is being interpreted as communication node), wherein: 
the first UE has the capability to operate in a wireless public telecommunication network; (Benco, The Public Switch Telephone Network (PSTN) 150 owned by service provider or operator)
 the user-accessible database includes a first record including the first identifier identifying the first UE; and (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
the information added to the call setup request is retrieved from the first record. (Benco, [0036] Call setup) 

Regarding Claim 29,	 Benco discloses the communication node of claim 26 (Benco, Fig. 1, [0026, and [0032], Base Station 210 is being interpreted as communication node), wherein: 
the first UE has no capability to operate in a wireless public telecommunication network; the user-accessible database includes:  (Benco, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150, VoIP terminal /UE 120)
a first record including the first identifier identifying the first UE, (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
a second record including a second identifier identifying a second UE that has the capability to operate in the wireless public telecommunication network, and (Benco, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150, VoIP terminal /UE 120)
an association between the first record and the second record; and the information added to the call setup request is retrieved from the second record. (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246, Fig. 3, [0036] Call setup)
 
Regarding Claim 30,	 Benco discloses the communication node of claim 29 (Benco, Fig. 1, [0026], and [0032], Base Station 210 is being interpreted as communication node), wherein the memory includes instructions that, when executed by the at least one processor, configure the communication node to: (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 124, user interface 124, allowing a user to interface with the VoIP terminal 120 for telecommunication and other services)
determine, based on the second record, that user is authorized to use operator services for the first UE; and (Benco, Fig. 2, [0035] The terminal 120 allowing a user to interface with the VoIP terminal 120 for telecommunication and other services)
forward the call setup request based on the determination that the user is authorized to use operator services for the first UE. (Benco, Fig. 3, [0036] Call setup)
 
Regarding Claim 31,	Benco discloses a call setup method performed by a second user equipment (UE) communicatively coupled to a Wireless Local Area Network (WLAN), the method comprising: (Benco, Fig. 3, [0036] Call setup method, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN, VoIP Terminal/UE 120)
accessing a database to create: (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
(Benco, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150, VoIP terminal /UE 120)
an association between the first record and a second record associated with the second UE; and (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
transmitting, to a communication node communicatively coupled to the WLAN, a call setup request comprising:  (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN)
 information representing a geographical location of the second UE; and an identifier identifying the second UE.  (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)

Regarding Claim 32,	 Benco discloses the method of claim 31, further comprising retrieving the geographical location information by: (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)
(Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN)
requesting, from a geographical location database, a geographical location associated with the one or more identifiers. (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)
  
Regarding Claim 35,	 Benco discloses the method of claim 31, wherein the computer-executable instructions, when executed by the at least one processor, further configure the second UE to receive, from the communication node, a notification of database changes associated with at least one of the first record and the second record. (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 124, user interface 124, allowing a user to interface with the VoIP terminal 120 for telecommunication and other services,  Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
 
Regarding Claim 36,	 Benco discloses a second User Equipment (UE) (Benco, The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a, VoIP terminal 120a is second User Equipment (UE)) (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150)
at least one processor; and (Benco, Fig. 2, [0035] processor/microprocessor 123)
at least one memory storing computer-executable instructions that, when executed by the at least one processor, configure the second UE to: (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 
access a database to create: (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
a first record including an identifier identifying a first UE that has no capability to operate in the wireless public telecommunication network, and (Benco, Fig. 1 [0021], Public Switch Telephone Network (PSTN) 150, VoIP terminal /UE 120)
an association between the first record and a second record associated with the second UE; and (Benco, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)
transmit, to a communication node communicatively coupled to the WLAN, (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN)
a call information representing a geographical location of the second UE; and an identifier identifying the second UE. (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)
 
Regarding Claim 37,	 Benco discloses the second UE of claim 36 (Benco, The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a, VoIP terminal 120a is second User Equipment (UE)), wherein the computer-executable instructions, when executed by the at least one processor, further configure the second UE to retrieve the geographical location information by: (Benco, Fig. 2, [0035],  microprocessor/processor, 123, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134)
detecting one or more identifiers associated with the WLAN; and (Benco, [0003]-[0004] Wireless Fidelity (WiFi) systems, Fig. 1, [0021]-[0022] (IMS-WiFi), Fig. 2, [0035] IMS/WiFi Network 200).  WiFi network 200 is being interpreted as WLAN)
requesting, from a geographical location database, a geographical location associated with the one or more identifiers. (Benco, Fig. 3, [0036] VoIP terminal 120 is operable to obtain the current geographic location information 134 via the GPS system 121, and to create a call setup request message CSRM 130 having or including the geographic location information 134, [0005]-[0006],[0009] and [0023] Automatic location identifier (ALI) database 164)
  
 
Regarding Claim 40,	 Benco discloses the second UE of claim 36 (Benco, The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a, VoIP terminal 120a is second User Equipment (UE)), wherein the computer-executable instructions, when executed by the at least one processor, further configure the second UE to receive, from the communication node, a notification of database changes associated with at least one of the first record and the second record.  (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 124, user interface 124, allowing a user to interface with the VoIP terminal 120 for telecommunication and other services, Fig. 1, [0021]-[0034] VoIP terminal 120, Database [ALI] 164 and 174.  DB1 and DB2 144 and 146 as well as DB1 244 and DB2 246)

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 22, 27, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Benco et al., (Pub. No.: US 2006/0293024 A1), in view of Lu et al., (Pub. No.: US 2010/153567 A1)

Regarding Claim 22,	Benco discloses the method of claim 21, wherein: 
the call setup request comprises a Session Initiation Protocol (SIP) INVITE message; and (Benco, Abstract, [0006]-[0010], Fig. 2, [0013] call setup request message, Fig. 3, [0014], [0026], and [0036] SIP INVITE request emergency call setup request)

the geographical location information is forwarded towards the communication network in a P-Access Network Info (PANI) header of the SIP INVITE message.
However, Lu in combination with Benco disclose following:
the geographical location information is forwarded towards the communication network in a P-Access Network Info (PANI) header of the SIP INVITE message. (Lu, [0002] Session Initiation Protocol (SIP).  SIP is a signaling protocol, widely used for setting up and tearing down multimedia communications session such as voice and video calls over the Internet.  The PUID be contained in the P-Asserted Identity (PAI) header in SIP INVITE message and the TO header in SIP registration messages.  A SIP INVITE message indicates that the user or service is being invited to participate in a session.  The body of the SIP INVITE message includes a description of the session to which the called party is being invited, Fig. 3, [0021]-[0022])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Benco prior to the effective filing date of an application of the claimed invention with that of Lu so that the geographical location information is forwarded towards the communication network in a P-Access Network Info (PANI) header of the SIP INVITE message. The motivation to combine the teachings of Lu would provide the user with a seamless experience across various access networks.  The P-served-user header would be utilized to identify a non-registering endpoint and to trigger originating and terminating services from the data network.  (Lu, paragraphs [0001]-[0007])

Regarding Claim 27,	 The combination of Benco and Lu disclose the communication node of claim 26 (Benco, Fig. 1, [0026, and [0032], Base Station 210 is being interpreted as communication node), wherein: 
the call setup request comprises a Session Initiation Protocol (SIP) INVITE message; and (Benco, Abstract, [0006]-[0010], Fig. 2, [0013] call setup request message, Fig. 3, [0014], [0026], and [0036] SIP INVITE request emergency call setup request)
the geographical location information is forwarded towards the communication network in a P-Access Network Info (PANI) header of the SIP INVITE message. (Lu, [0002] Session Initiation Protocol (SIP).  SIP is a signaling protocol, widely used for setting up and tearing down multimedia communications session such as voice and video calls over the Internet.  The PUID be contained in the P-Asserted Identity (PAI) header in SIP INVITE message and the TO header in SIP registration messages.  A SIP INVITE message indicates that the user or service is being invited to participate in a session.  The body of the SIP INVITE message includes a description of the session to which the called party is being invited, Fig. 3, [0021]-[0022])

Regarding Claim 34,	 The combination of Benco and Lu disclose the method of claim 31, wherein: 
the call setup request comprises a Session Initiation Protocol (SIP) INVITE message; and (Benco, Abstract, [0006]-[0010], Fig. 2, [0013] call setup request message, Fig. 3, [0014], [0026], and [0036] SIP INVITE request emergency call setup request)
the geographical location information is included in a P-Access Network Info (PANI) header of the SIP INVITE message. (Lu, [0002] Session Initiation Protocol (SIP).  SIP is a signaling protocol, widely used for setting up and tearing down multimedia communications session such as voice and video calls over the Internet.  The PUID be contained in the P-Asserted Identity (PAI) header in SIP INVITE message and the TO header in SIP registration messages.  A SIP INVITE message indicates that the user or service is being invited to participate in a session.  The body of the SIP INVITE message includes a description of the session to which the called party is being invited, Fig. 3, [0021]-[0022])

Regarding Claim 39,	 The combination of Benco and Lu disclose the second UE of claim 36 (Benco, The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a, VoIP terminal 120a is second User Equipment (UE)), wherein: 
the call setup request comprises a Session Initiation Protocol (SIP) INVITE message; and  (Benco, Abstract, [0006]-[0010], Fig. 2, [0013] call setup request message, Fig. 3, [0014], [0026], and [0036] SIP INVITE request emergency call setup request)
the geographical location information is included in a P-Access Network Info (PANI) header of the SIP INVITE message.  (Lu, [0002] Session Initiation Protocol (SIP).  SIP is a signaling protocol, widely used for setting up and tearing down multimedia communications session such as voice and video calls over the Internet.  The PUID be contained in the P-Asserted Identity (PAI) header in SIP INVITE message and the TO header in SIP registration messages.  A SIP INVITE message indicates that the user or service is being invited to participate in a session.  The body of the SIP INVITE message includes a description of the session to which the called party is being invited, Fig. 3, [0021]-[0022])

14.	Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Benco et al., (Pub. No.: US 2006/0293024 A1), in view of Dorenbosch et al., (Pub. No.: US 2005/0239498 A1).

Regarding Claim 33,	 Benco discloses the method of claim 31, further comprising: 
	transmitting the call setup request in response to the detection. (Benco, Fig. 3, [0036] Call setup)
	Benco is not explicit about following:
	detecting that a function of the second UE's acceleration and speed exceeds a threshold; and
	However, Dorenbosch in combination with Benco explicitly disclose following:
detecting that a function of the second UE's acceleration and speed exceeds a threshold; and (Dorenbosch, Dorenbosch disclose about speed through Column 1, line 13 to line 30.  Dorenbosch further discloses about speed and acceleration through paragraph (53) which is through column 14, line 38 to line 49: First network 106 be made to depend on the quality of the coverage and the speed of multi-mode communication unit 102.  As coverage quality goes down or if speed goes up multi-mode communication unit 102 preferably uses a shorter expiration time for the contact associated with the first network 106. Speed as used herein above can be derived from the amount of initial acceleration as detected through, for example a gyroscope and/or an accelerometer; a GPS determined speed, the number of access points recently visited, or the rate at which coverage quality changes.  Dorenbosch discloses about threshold through Abstract, column 9, line 24 to line 49, and column 18, line 8 to line 42)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Benco prior to the effective filing date of an application of the claimed invention with that of Dorenbosch so that detecting that a function of the second UE's acceleration and speed exceeds a threshold.  The motivation to combine the teachings of Dorenbosch being an analogous prior art in the field of wireless communication and call setup would reduce a call set-up time in wireless communication.  (Dorenbosch, [0001]-[0005])
 
Regarding Claim 38,	 The combination of Benco and Dorenbosch disclose the second UE of claim 36 (Benco, The paragraph [0039] discloses about user equipments or terminals which are VoIP terminals 120, 120a, VoIP terminal 120a is second User Equipment (UE)), wherein the computer-executable instructions, when executed by the at least one processor, further configure the second UE to: (Benco, Fig. 2, [0035] The terminal 120 includes microprocessor 123 connected to GPS module 121 as well as memory (RAM, ROM etc.) 124, user interface 124, allowing a user to interface with the VoIP terminal 120 for telecommunication and other services)
detect that a function of the second UE's acceleration and speed exceeds a threshold; and (Dorenbosch, Dorenbosch disclose about speed through Column 1, line 13 to line 30.  Dorenbosch further discloses about speed and acceleration through paragraph (53) which is through column 14, line 38 to line 49: First network 106 be made to depend on the quality of the coverage and the speed of multi-mode communication unit 102.  As coverage quality goes down or if speed goes up multi-mode communication unit 102 preferably uses a shorter expiration time for the contact associated with the first network 106. Speed as used herein above can be derived from the amount of initial acceleration as detected through, for example a gyroscope and/or an accelerometer; a GPS determined speed, the number of access points recently visited, or the rate at which coverage quality changes.  Dorenbosch discloses about threshold through Abstract, column 9, line 24 to line 49, and column 18, line 8 to line 42)
transmit the call setup request in response to the detection. (Benco, Fig. 3, [0036] Call setup)

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.K.D/Examiner, Art Unit 2463                       

/Peter G Solinsky/Primary Examiner, Art Unit 2463